 In the MatterofMCGANNMANUFACTURING COMPANY, INC.andUNITED STEELwORIUMS OF AMERICA, C. I.O.CaseNo. 4-R-1419SUPPLEMENTAL DECISIONANDDIRECTIONSeptember 22,1944On August 11, 1944, pursuant to the Decision and Direction of Elec-tion issued by the Board herein on July 13, 1944,1 an election by secretballot was conducted under the direction and supervision of the Re-gional Director for the Fourth Region (Philadelphia, Pennsylvania).Upon the conclusion of the election, a Tally of Ballots was furnishedthe parties in accordance with the Rules and Regulations of theBoard.No Objections were filed by any of the parties within the timeprovided therefor.The Tally shows that of the approximately 150 eligible voters, 122cast valid votes, of which 64 were for United Steelworkers of Amer-ica, C. I. 0., and 58 against. Seven ballots were challenged.On September 2, 1944, the Regional Director, acting pursuant toArticle III, Section 10, of National Labor Relations Board Rulesand Regulations, Series 3, as amended, issued a Report on Chal-lenged Ballots.No exceptions were filed to said report by any of theparties within the time provided therefor. - We have considered theReport on Challenged Ballots and find that James L. Larson, StewartCrowell, Clarence Shewell, Sylvester Billet, and Walter E. Trimmer,notwithstanding the Company's contention that they are "temporary"or "borrowed" employees, to be permanent employees of the Com-pany and consequently eligible to vote in the election.The Unionwithdrew its challenges to the ballots of Stanley Ginter and JamesAnstine on the ground that they are supervisory employees.We shalldirect that the ballots of James L. Larson, Stewart Crowell, ClarenceShewell, Sylvester Billet,Walter E. Trimmer, Stanley Ginter, andJames Anstine be opened and counted.1 57 N. L.It B. 24658 N. L. R. B., No 91.476D McGANN MANUFACTURING COMPANY, INC..477DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Sections 9 and 10, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDI EcrrED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with McGann Manu-facturing Company, Inc., York, Pennsylvania, the Regional Directorfor the Fourth Region, shall, pursuant to said Rules and Regulations,within ten (10) days from the date of this Direction open and countthe challenged ballots of James L. Larson, Stewart Crowell, ClarenceShewell, Sylvester Billet,Walter E. Trimmer, Stanley Ginter, andJames Anstine, and shall thereafter prepare and cause to be servedupon the parties a Supplemental Tally of Ballots including thereinthe count of said challenged ballots.